NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A – FIG.1-6 with claims 1-6, 10-15 and 19-20 in the reply filed on 12/17/2021 is acknowledged.
Claims 7-9 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (withdrawn claims are not readable on elected species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes various similar limitation terms for the same element (as understood from claims, specification and drawings), “predetermined mobile terminal”, “mobile terminal” and “first mobile terminal”, which should be changed or corrected to clearly claim one mobile terminal.  Based on the broadest interpretation and understanding of the invention presented, only two mobile terminals should be claimed, the first and second mobile terminals as shown in FIG.1-2.  Particularly, limitations including element “electronic key” such as “the electronic key 
Dependent claims 11-15 are rejected due to their dependency and their similar use of the same limitation language.
Correction and clarification for the claims are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUGINAKA et al. (US 20120254955 A1).
Re claim 1. SUGINAKA discloses (abstract) an information processing apparatus (FIG.1-3) for managing an electronic key (i.e. received authentication key [0056] which corresponds to 
acquire terminal data (i.e. transmitted USBID for step of determine authenticity of USBID – FIG.3) that is data for notifying of a state (i.e. state is the user/data authentication condition) of a first mobile terminal (terminal 1 [0012]) that uses the electronic key (i.e. authentication key information – given that no further details of electronic key are claimed), and [0056]
transmit, based on the terminal data (i.e. authentication server checks the transmitted authentication key against the received authentication key, thereby performing the personal authentication), the electronic key corresponding to the first mobile terminal (i.e. authentication server 4 transmits to the corresponding cell phone 6 the received authentication key corresponding to the USBID in the e-mail if the USBID is authentic) to a second mobile terminal (cell phone 6 [0033]) different from the first mobile terminal. (FIG.3)
Re claim 2. SUGINAKA discloses the information processing apparatus according to claim 1, wherein the second mobile terminal is a mobile terminal (i.e. cell phone 6 – FIG.2) that is specified in advance (i.e. USBID is related to cell phone in advance (i.e. business transaction relates directly to specific user with specific cell phone belonging to user, not a random cell phone) during initial operation of process in FIG.3) by the first mobile terminal.
Re claim 3. SUGINAKA discloses [0041-0043] the information processing apparatus according to claim 2, further comprising a storage (i.e. memory 42/43 is used to associate between terminal performing function and cell phone of user, including USBID data etc. stored 
Re claim 19. SUGINAKA discloses (as applied for claim 1 given their similarities in function) an information processing method that is performed by an information processing apparatus that manages an electronic key compatible with a locking/unlocking apparatus (as explained above for locking/unlocking functions), the information processing method comprising:
acquiring terminal data that is data for notifying of a state of a first mobile terminal that uses the electronic key; and
transmitting, based on the terminal data, the electronic key corresponding to the first mobile terminal to a second mobile terminal different from the first mobile terminal.
Re claim 20. SUGINAKA discloses (as for claim 3) the information processing method according to claim 19, further comprising acquiring an association between the first mobile terminal and the second mobile terminal.
Claim(s) 1-3, 10-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM (US 20140120905 A1).
Re claim 1. KIM discloses (abstract) an information processing apparatus (FIG.1-6) for managing an electronic key (i.e. mobile-key) compatible with a locking/unlocking apparatus (interpreted as intended use since the claim does not require that any specific locking/unlocking apparatus is part of the information processing apparatus itself [0045]), the information processing apparatus comprising a controller (i.e. implicitly a server includes a controller for proper operation) configured (FIG.6) to:
acquire terminal data (S31-S32) that is data for notifying of a state (i.e. state interpreted as data received from master phone) of a first mobile terminal (master phone) that uses the electronic key (i.e. master phone uses mobile-key due to requesting mobile-key to be generated by way of door lock ID, serial number, mac address, manufacturer, phone number of mobile phone, etc.), and [0061, 0074]

Re claim 2. KIM discloses the information processing apparatus according to claim 1, wherein the second mobile terminal is a mobile terminal (object mobile phone used to operate door lock [0012]) that is specified in advance (i.e. S32 – master phone submits phone number of object mobile phone) by the first mobile terminal.
Re claim 3. KIM discloses (FIG.6) the information processing apparatus according to claim 2, further comprising a storage [0088] configured to store an association (i.e. server implicitly includes at least on storage memory within to process functions and store data from phones to associate them) between the first mobile terminal and the second mobile terminal.
Re claim 10. KIM discloses (as for claim 1) an authentication system (FIG.6) comprising a locking/unlocking apparatus [0012] configured to authenticate a predetermined mobile terminal (i.e. master mobile phone) by an electronic key (as explained in claim 1 – mobile-key is created based on various data submitted by master phone including door lock ID, such as a serial number or a Mac address, which is assigned by a manufacturer, a phone number of a mobile phone, etc. [0061-0062]), and a server apparatus (server) configured to manage the electronic key used by the mobile terminal, wherein the locking/unlocking apparatus includes a first controller (implicitly a door lock system must include a controller, such as a processor to control RFID/NFC communication function [0055]) configured to authenticate the mobile terminal based on the electronic key received from the mobile terminal (FIG.6), and
the server apparatus includes a second controller (i.e. server implicitly includes at least one controller to perform functions – FIG.6) configured to receive terminal data that is data for notifying of a state of a first mobile terminal (as for claim 1), and

Re claim 11. KIM discloses (as for claim 2) the authentication system according to claim 10, wherein the second mobile terminal is a mobile terminal that is specified in advance by the first mobile terminal.
Re claim 12. KIM discloses (as for claim 3) the authentication system according to claim 11, wherein the server apparatus further includes a storage configured to store an association between the first mobile terminal and the second mobile terminal.
Re claim 19. KIM discloses (as applied for claim 1 given their similarities in function) an information processing method that is performed by an information processing apparatus that manages an electronic key compatible with a locking/unlocking apparatus, the information processing method comprising:
acquiring terminal data that is data for notifying of a state of a first mobile terminal that uses the electronic key; and
transmitting, based on the terminal data, the electronic key corresponding to the first mobile terminal to a second mobile terminal different from the first mobile terminal.
Re claim 20. KIM discloses (as for claim 3) the information processing method according to claim 19, further comprising acquiring an association between the first mobile terminal and the second mobile terminal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20140120905 A1) in view of GUSIKHIN et al. (US 20130237174 A1).
Re claim 4. However, KIM fails to explicitly disclose:
the information processing apparatus according to claim 1, wherein the terminal data includes data about a remaining amount of battery of the first mobile terminal.
Re claim 13. However, KIM fails to explicitly disclose:
the authentication system according to claim 10, wherein the terminal data includes data about a remaining amount of battery of the first mobile terminal.
Re claims 4 and 13. GUSIKHIN teaches (abstract) in a similar field of invention (i.e. access control systems), an information processing apparatus (FIG.1-3 – vehicle 31) for managing an electronic key (i.e. key fob which processes a 40 bit message or code) compatible with a locking/unlocking apparatus (i.e. vehicle access system for door [0036, 0061]), the information processing apparatus comprising a controller (CPU 3 of VCS) configured to:
acquire terminal data (i.e. battery level) that is data for notifying of a state (i.e. battery level being low [0060]) of a first mobile terminal (key fob 203) that uses the electronic key, and
[0060] Additional steps may also be included in the system function check. For example, the function check may include a system check of the battery level of the key fob. The key fob may send its battery level data to the VCS to determine if the appropriate battery level is available on the key fob. If the battery level of the key fob is low, a warning may be displayed or announced in the vehicle. Additionally, a low battery level may result in other consequences, such as but not limited to preventing vehicle operation or requesting user feedback for acknowledgement of the warning.

transmit, to a second mobile terminal (any receiver/antenna of vehicle computing system of vehicle 31) different from the first mobile terminal.
[0061] Referring now to FIG. 5, an illustrative flow chart of a system functional check from the perspective of the VCS is exemplified. The VCS may request validation 501 of a key fob. Validation may occur in various methods, for example without limitation; the key fob may send a 40 bit message to the vehicle. The vehicle will be waiting for the specific 40 bit message. If the message that is sent by the key fob is the message that the vehicle is expecting, than validation of the key fob 505 will occur and operation of the vehicle is available with the key fob. In an alternate illustrative embodiment, the key fob could send a request for validation to the VCS, and the vehicle may send pseudo-code to the vehicle. The VCS will then determine if the key fob is valid 503. If the key fob is not valid, the vehicle will not operate with the key fob. However, if the key fob is validated by the VCS 505, it may have the ability operate the vehicle, such as lock/unlock doors and operate the ignition state of the vehicle. In an alternative embodiment, thee validation of the key fob may not be required.

[0062] After validation of the key fob 505, the VCS may then verify the data communication with the key fob 507. In one illustrative embodiment, the VCS may verify the communication of the key fob by pinging a data packet to the key fob. The VCS will send a specific data packet to the key fob. The key fob will be expecting the data packet from the VCS. The data packet may contain a message or code which will request the key fob to send the data packet, or another data packet, to the VCS containing a specific message or code. If the VCS receives the expected data packet, the communication of the key fob and VCS is verified 509.

GUSIKHIN further teaches [0060] wherein the terminal data includes data about a remaining amount of battery of the first mobile terminal (during operation of authentication functions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain data (i.e. battery level) of a mobile terminal as taught by GUSIKHIN during operation in order to help determine any functions that should be performed before a mobile terminal runs out of battery to thereby prevent running certain operations with mobile terminal at low battery.
	Re claim 5. However, KIM fails to explicitly disclose:
the information processing apparatus according to claim 4, wherein the controller transmits the electronic key to the second mobile terminal in a case where the remaining amount of battery of the first mobile terminal is at or below a threshold.
Re claim 14. However, KIM fails to explicitly disclose:
the authentication system according to claim 13, wherein the second controller transmits the electronic key to the second mobile terminal in a case where the remaining amount of battery of the first mobile terminal is at or below a threshold.
Re claim 5 and 14. GUSIKHIN teaches (abstract) in a similar field of invention (i.e. access control systems), an information processing apparatus (FIG.1-3 – vehicle 31) for managing an electronic key (i.e. key fob which processes a 40 bit message or code) compatible with a locking/unlocking apparatus (i.e. vehicle access system for door [0036, 0061]), the information processing apparatus comprising a controller (CPU 3 of VCS) configured to:
acquire terminal data (i.e. battery level) that is data for notifying of a state (i.e. battery level being low [0060]) of a first mobile terminal (key fob 203) that uses the electronic key, and
[0060] Additional steps may also be included in the system function check. For example, the function check may include a system check of the battery level of the key fob. The key fob may send its battery level data to the VCS to determine if the appropriate battery level is available on the key fob. If the battery level of the key fob is low, a warning may be displayed or announced in the vehicle. Additionally, a low battery level may result in other consequences, such as but not limited to preventing vehicle operation or requesting user feedback for acknowledgement of the warning.

transmit, to a second mobile terminal (any receiver/antenna of vehicle computing system of vehicle 31) different from the first mobile terminal.
One of ordinary skill in the art would understand the need to expedite certain functions such as downloading, backup, or transmission of data, such as required by KIM and GUSIKHIN to process the operation of transmitting electronic key to the mobile terminal. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try expediting the transmission of electronic key during a low battery level as suggested by GUSIKHIN in order to prevent failure of the mobile terminal received electronic key or any other related issue due to low battery levels.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/17/2022